          Case 2:18-cv-01839-MMB Document 59 Filed 12/20/18 Page 1 of 2


                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  THE CENTER FOR INVESTIGATIVE                            CIVIL ACTION
  REPORTING
                                                          NO. 18-1839
                       v.

  SOUTHEASTERN PENNSYLVANIA
  TRANSPORTATION AUTHORITY

                                  FINAL JUDGMENT AND DECREE

        AND NOW, this 20th day of December, 2018, for the reasons set forth in the Court’s

Memorandum Opinion of November 28, 2018 (ECF 55), this Court finds that Defendant

Southeastern Pennsylvania Transportation Authority (“SEPTA”) acted reasonably in the

application of its Advertising Standards and in rejecting the advertisement submitted by Plaintiff

The Center for Investigative Reporting (“CIR”). This Court further holds that portions of

SEPTA’s Advertising Standards are overbroad and must be stricken to nullify the threat of

unfettered discretion on the part of SEPTA and that SEPTA’s policy in its Advertising Standards,

as revised, effectively permitting advertisements that are commercial or that promote public

services, but rejecting ads on political, economic, historical, religious, or social issues, is

constitutional. Accordingly, it is hereby ORDERED that:

        1.      Defendant SEPTA is directed to revise its Advertising Standards (Trial Ex. 22, at

II(A)(9)(b)(iv)(a) & (b)) as follows:

                (a)         Advertisements promoting or opposing a political party, or
                            promoting or opposing the election of any candidate or
                            group of candidates for federal, state, judicial or local
                            government offices are prohibited. In addition,
                            advertisements that are political in nature or contain
                            political messages, including advertisements involving
                            political or judicial figures and/or advertisements involving
                            an issue that is political in nature in that it directly or
                            indirectly implicates the action, inaction, prospective action
                            or policies of a government entity.
            Case 2:18-cv-01839-MMB Document 59 Filed 12/20/18 Page 2 of 2


                    (b)       Advertisements expressing or advocating an opinion,
                              position or viewpoint on matters of public debate about
                              economic, political, religious, historical or social issues.

          2.        SEPTA is directed to include or append a formalized meet-and-confer program in

or to its Advertising Standards as follows:

                    If SEPTA determines that a proposed advertisement is prohibited
                    under one or more of the categories in subsection 9(b)(iv), the
                    party or parties proposing the advertisement may request that
                    SEPTA reconsider its determination. Upon receiving such request,
                    SEPTA’s General Counsel or his or her designee will offer to meet
                    and confer with the party or parties proposing the advertisement, to
                    be conducted by telephone or as SEPTA and the proposing party
                    may otherwise agree, in a reasonable effort to revise the proposed
                    advertisement to make it comply with SEPTA’s Advertising
                    Standards.

The Court further directs that SEPTA’s Advertising Standards, as revised, be posted on its

website.

          3.        With respect to the facial First Amendment challenge of plaintiff , the court enters

judgment for plaintiff, in part, and for defendant, in part. With respect to the as-applied First

Amendment challenge of plaintiff, the Court enters judgment for defendant.

          4.        CIR shall submit any application for fees and costs pursuant to 42 U.S.C. § 1988

or any other provision of law or any motion for extension of time to file such an application

within fourteen (14) days of entry of this Order.

          5.        The Plaintiff’s Motion to Compel (ECF 30) is hereby DENIED as MOOT.

                                                             BY THE COURT:


                                                             /s/ Michael M. Baylson
                                                             MICHAEL M. BAYLSON
                                                             United States District Court Judge


O:\CIVIL 18\18-1839 Ctr for Investig Reporting v SEPTA\18cv1839 Final Decree.docx




                                                                  2
